UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-21422 Ziegler Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Scott A. Roberts Ziegler Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60605 (Name and address of agents for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1.Schedule of Investments Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 66.1% AUTO MANUFACTURERS – 1.6% $ Chrysler Group LLC 8.00%, 6/15/2019(1) $ BANKS – 0.8% Synovus Financial Corp. 7.88%, 2/15/2019(1) BUILDING MATERIALS – 1.6% Nortek, Inc. 8.50%, 4/15/2021(1) CHEMICALS – 2.9% Huntsman International LLC 4.88%, 11/15/2020(1) Rockwood Specialties Group, Inc. 4.63%, 10/15/2020(1) COAL – 1.2% Penn Virginia Resource Partners LP 8.25%, 4/15/2018(1) COMMERCIAL SERVICES – 1.4% Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 5.50%, 4/1/2023(1)(2) COMPUTERS – 1.4% NCR Corp. 5.00%, 7/15/2022(1) DIVERSIFIED FINANCIAL SERVICES – 1.7% General Electric Capital Corp. 7.13%, 12/29/2049(1)(3) ENTERTAINMENT – 1.4% Cinemark USA, Inc. 4.88%, 6/1/2023(1)(2) FOOD – 1.5% Del Monte Corp. 7.63%, 2/15/2019(1) HEALTHCARE-SERVICES – 3.6% HCA Holdings, Inc. 6.25%, 2/15/2021(1) Select Medical Corp. 6.38%, 6/1/2021(1)(2) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) HEALTHCARE-SERVICES (Continued) $ Tenet Healthcare Corp. 4.50%, 4/1/2021(1)(2) $ HOME BUILDERS – 3.0% DR Horton, Inc. 4.38%, 9/15/2022(1) KB Home 8.00%, 3/15/2020(1) 7.50%, 9/15/2022(1) HOME FURNISHINGS – 1.6% Tempur-Pedic International, Inc. 6.88%, 12/15/2020(1)(2) HOUSEHOLD PRODUCTS/WARES – 0.7% Central Garden and Pet Co. 8.25%, 3/1/2018(1) LODGING – 4.3% Felcor Lodging LP 5.63%, 3/1/2023(1) MCE Finance Ltd. 5.00%, 2/15/2021(1)(2)(4) MGM Resorts International 6.63%, 12/15/2021(1) MEDIA – 5.8% Cequel Communications Holdings I LLC / Cequel Capital Corp. 6.38%, 9/15/2020(1)(2) Nielsen Finance LLC / Nielsen Finance Co. 4.50%, 10/1/2020(1)(2) Sinclair Television Group, Inc. 6.13%, 10/1/2022(1) Sirius XM Radio, Inc. 4.25%, 5/15/2020(1)(2) METAL FABRICATE/HARDWARE – 1.6% Atkore International, Inc. 9.88%, 1/1/2018(1) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) MISCELLANEOUS MANUFACTURING – 1.5% $ Bombardier, Inc. 6.13%, 1/15/2023(1)(2)(4) $ OIL & GAS – 5.2% Chesapeake Energy Corp. 2.50%, 5/15/2037(1)(5) Denbury Resources, Inc. 4.63%, 7/15/2023(1) Plains Exploration & Production Co. 6.88%, 2/15/2023(1) SandRidge Energy, Inc. 8.75%, 1/15/2020(1) OIL & GAS SERVICES – 1.4% Hornbeck Offshore Services, Inc. 5.00%, 3/1/2021(1)(2) PACKAGING & CONTAINERS – 2.2% Crown Americas LLC / Crown Americas Capital Corp. IV 4.50%, 1/15/2023(1)(2) Sealed Air Corp. 6.50%, 12/1/2020(1)(2) PIPELINES – 5.0% Access Midstream Partners LP / ACMP Finance Corp. 4.88%, 5/15/2023(1) Atlas Pipeline Escrow LLC 6.63%, 10/1/2020(1)(2) Niska Gas Storage U.S. LLC 8.88%, 3/15/2018(1) Regency Energy Partners LP / Regency Energy Finance Corp. 4.50%, 11/1/2023(1)(2) RETAIL – 2.9% Ferrellgas LP / Ferrellgas Finance Corp. 6.50%, 5/1/2021(1) Sonic Automotive, Inc. 5.00%, 5/15/2023(1)(2) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) SOFTWARE – 1.5% $ First Data Corp. 7.38%, 6/15/2019(1)(2) $ TELECOMMUNICATIONS – 8.8% CenturyLink, Inc. 5.80%, 3/15/2022(1) DigitalGlobe, Inc. 5.25%, 2/1/2021(1)(2) Frontier Communications Corp. 7.13%, 1/15/2023(1) Sprint Capital Corp. 6.90%, 5/1/2019(1) West Corp. 7.88%, 1/15/2019(1) Windstream Corp. 6.38%, 8/1/2023(1) TRANSPORTATION – 1.5% Gulfmark Offshore, Inc. 6.38%, 3/15/2022(1) TOTAL CORPORATE BONDS (Cost $22,712,697) Number of Shares PREFERRED STOCKS – 34.1% BANKS – 13.0% Ally Financial, Inc. 7.30%, 8/23/2013(1) 8.50%, 5/15/2016(1)(3) Bank of New York Mellon Corp. 5.20%, 9/20/2017(1) BB&T Corp. 5.63%, 8/1/2017(1) Capital One Financial Corp. 6.00%, 9/1/2017(1) Citigroup, Inc. 5.80%, 4/22/2018(1) Goldman Sachs Group, Inc. 5.95%, 11/10/2017(1) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) BANKS (Continued) JPMorgan Chase & Co. 5.50%, 9/1/2017(1) $ PNC Financial Services Group, Inc. 6.13%, 5/1/2022(1)(3) Regions Financial Corp. 6.38%, 12/15/2017(1) SunTrust Banks, Inc. 5.88%, 3/15/2018(1) DIVERSIFIED FINANCIAL SERVICES – 4.0% Discover Financial Services 6.50%, 12/1/2017(1) General Electric Capital Corp. 4.88%, 10/15/2017(1) Raymond James Financial, Inc. 6.90%, 3/15/2017(1) INSURANCE – 1.4% W.R. Berkley Corp. 5.63%, 5/2/2018(1) INVESTMENT MANAGEMENT COMPANIES – 1.8% Ares Capital Corp. 7.75%, 10/15/2015(1) KKR Financial Holdings LLC 7.38%, 1/15/2018(1) PIPELINES – 1.2% NuStar Logistics LP 7.63%, 1/15/2018(1)(3) REITS – 12.1% Annaly Capital Management, Inc. 7.50%, 9/13/2017(1) Boston Properties, Inc. 5.25%, 3/27/2018(1) Capstead Mortgage Corp. 7.50%, 5/13/2018(1) Colony Financial, Inc. 8.50%, 3/20/2017(1) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) REITS (Continued) CommonWealth REIT 6.50%, 12/31/2049(5) $ CYS Investments, Inc. 7.75%, 8/3/2017(1) Hatteras Financial Corp. 7.63%, 8/27/2017(1) Hospitality Properties Trust 7.00%, 7/1/2013(1) Invesco Mortgage Capital, Inc. 7.75%, 7/26/2017(1) MFA Financial, Inc. 7.50%, 4/15/2018(1) Public Storage 5.20%, 1/16/2018(1) Senior Housing Properties Trust 5.63%, 8/1/2017(1) TELECOMMUNICATIONS – 0.6% Telephone & Data Systems, Inc. 6.88%, 11/15/2015(1) TOTAL PREFERRED STOCKS (Cost $11,748,055) Principal Amount SHORT-TERM INVESTMENTS – 0.7% UMB Money Market Fiduciary, 0.01%(6) SHORT-TERM INVESTMENTS (Cost $251,681) TOTAL INVESTMENTS – 100.9% (Cost $34,712,433) Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Liabilities in Excess of Other Assets – (0.9)% $ ) TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (12.1)% COMMON STOCKS – (0.2)% OIL & GAS – (0.2)% Chesapeake Energy Corp. $ ) TOTAL COMMON STOCKS (Proceeds $50,104) ) EXCHANGE-TRADED FUNDS – (11.9)% iShares S&P U.S. Preferred Stock Index Fund ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $4,016,462) ) TOTAL SECURITIES SOLD SHORT (Proceeds $4,066,566) $ ) ETF – Exchange Traded Fund LLC – Limited Liability Company LP – Limited Partnership REIT – Real Estate Investment Trust Callable 144A Restricted Security Variable, Floating, or Step Rate Security Foreign security denominated in U.S. Dollars Convertible Security The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) SWAP CONTRACTS Credit Default Swaps Premium Unrealized Notional Pay/Receive(1) Fixed Expiration Paid Appreciation/ Counterparty Reference Instrument Amount(2) Fixed Rate Rate Date (Received) (Depreciation) JPMorgan Verizon Communications $ Pay 1.00% 6/20/2018 $ ) $ ) 5.50%, 4/1/2017 Total Credit Default Swaps ) ) TotalSwap Contracts $ ) $ ) 1 If the Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument and thus the Fund is a buyer of protection. If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument and thus is a seller of protection. 2 For contracts to sell protection, the notional amout is equal to the maximum potential amount of the future payments and no recourse has been entered into in association with the contracts. Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) SWAPTIONS Credit Default Swaptions on Credit Indices Buy/Sell Exercise Expiration Notional Market Counterparty Description Protection Price Date Amount Premium Value JPMorgan CDX.NA.HY.20 Put - 5 Year Index Buy $ 8/21/2013 $ $ $ Put - 5 Year Index Buy 9/18/2013 Put - 5 Year Index Sell 9/18/2013 ) ) ) Total Credit Default Swaptions on Credit Indices TotalSwaption Contracts $ $ Ziegler Strategic Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) FUTURES CONTRACTS Number of Unrealized Contracts Expiration Appreciation/ Futures Contracts Long/(Short) Date (Depreciation) U.S. 2 Year Treasury Note September 2013 $ ) 90 Day Euro $ Future September 2013 ) 90 Day Euro $ Future December 2013 ) 90 Day Euro $ Future March 2014 ) 90 Day Euro $ Future June 2014 90 Day Euro $ Future September 2014 90 Day Euro $ Future December 2014 90 Day Euro $ Future March 2015 90 Day Euro $ Future June 2015 Total Futures Contracts $ ) Ziegler Capital Management Investment Trust NOTES TO SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) 1. Organization Ziegler Capital Management Investment Trust (the “Trust”) was organized on August 29, 2003 as a Delaware Statutory Trust and is registered under the Investment Company Act of 1940 (the “1940 Act”) as an, open-end management investment company. The Trust currently has one series, the Strategic Income Fund (the “Fund”). The Fund is a non-diversified Fund which seeks to provide high current income and capital appreciation. The Fund currently offers two share classes, the Investor Class and the Institutional Class. The Fund commenced operations on January 31, 2012 and the outstanding shares of the Fund were renamed Investor Class shares on February 1, 2013. The Institutional Class commenced operations on February 1, 2013. Prior to March 5, 2013 the Fund was named “Ziegler Long/Short Credit Fund.” Prior to January 31, 2013 the Trust was named “Ziegler Lotsoff Capital Management Investment Trust” and the Fund was named “Ziegler Lotsoff Long/Short Credit Fund.” Prior to August 1, 2011 the Trust was named “Lotsoff Capital Management Investment Trust.” 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates. (a) Securities Valuation – Investments in securities traded on a national securities exchange (other than the Nasdaq OMX Group, Inc. referred to as Nasdaq) are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq under one of its three listing tiers, Nasdaq Global Select Market, Nasdaq Global Market and Nasdaq Capital Market (collectively, “Nasdaq-traded securities”), are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which no sale was reported and Nasdaq-traded securities for which there is no NOCP are valued at the most recent bid price from the exchange the security is primarily traded on. Unlisted securities held by the Fund are valued at the average of the quoted bid and asked prices in the Over-The-Counter Market ("OTC"). Short-term investments are stated at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category investment type as of June 30, 2013: Description Level 1 Level 2 Level 3 Total Assets Corporate Bonds $
